Harold T. Walker City Attorney 701 N. 7th Street, 9th Floor Kansas City, Kansas  66101
Dear Mr. Walker:
You request our opinion regarding the propiety of certain purchases to be paid for with money in the alcohol and drug safety action fund. Specifically, you question whether money from the fund may be used to purchase ALERT terminals to be placed in the two courtrooms of the Kansas City municipal court for use in verifying records of parties involved in alcohol and non-alcohol related offenses and checking information provided in the alcohol evaluations.  You state that the terminals may be used for other purposes as well.
The alcohol and drug safety action fund is made up of assessments imposed on persons convicted of or diverted from violations of K.S.A.8-1567, the DUI law.  Pertinent provisions regarding administration of the fund are as follows:
  "Except as otherwise provided in this subsection, the clerk of the court shall deposit all assessments received under this section in the alcohol and drug safety action fund of the court, which fund shall be subject to the administration of the judge having administrative authority over that court. . . .  Moneys credited to the alcohol and drug safety action fund shall be expended by the court, pursuant to vouchers signed by the judge having administrative authority over the court, only for costs of the services specified by subsection (a) or otherwise required or authorized by law and provided by community-based alcohol and drug safety action programs, except that not more than 10% of the money credited to the fund may be expended to cover the expenses of the court involved in administering the provisions of this section. . . ." K.S.A. 8-1008(e).
Pursuant to this subsection, money in the fund may be used for two purposes:  1)  for costs of the services specified by subsection (a) of K.S.A. 8-1008 that are provided by community-based alcohol and drug safety action programs; and 2) up to 10% for costs of the court charged with administering the provisions of K.S.A. 8-1008.
The services specified by subsection (a) of K.S.A. 8-1008, (presentence evaluation, supervision and monitoring of persons convicted of violating K.S.A. 8-1567 and parallel ordinances and evaluation, supervision and monitoring of persons entering diversion agreements for such violations) are to be provided by community-based alcohol and drug safety action programs certified to provide those services.  If the municipal court has not been certified to provide such services, money in the alcohol and drug safety action fund may not be used to purchase equipment for the court to perform such functions.  See Attorney General Opinions No. 88-106 and 86-14.  If the ALERT terminals are needed by the certified programs in fulfilling the functions listed in K.S.A. 8-1008(a), and just happen to be placed in the courtroom, using the fund for this purpose would be appropriate.
The other authorized use of money in the alcohol and drug safety action fund is to cover the expenses of the court charged with administering the provisions of K.S.A. 8-1008.  The administering court's functions under K.S.A. 8-1008 include certifying community-based alcohol and drug safety action programs, administering the fund, and compiling an annual report on the fund.  Your description of the potential usage of the ALERT terminals does not appear to be one for which the 10% administrative expense authorization can be used.  Further, it is not clear from your letter whether the Kansas City municipal court is the court charged with administering the provisions of K.S.A. 8-1008.  If it is not, it does not incur any costs associated with administering those provisions and thus may not take advantage of the fund.
In conclusion, money credited to the alcohol and drug safety action fund pursuant to K.S.A. 8-1008 may not be used for costs of a municipal court in providing the services specified by subsection (a) of that statute if the municipal court is not certified as a community-based alcohol and drug safety action program for the judicial district in which the municipal court sits.  Up to 10% of the money in the fund may be used to pay the administrative costs of the court charged with administering the provisions of K.S.A. 8-1008.  Money in the fund may not be used to pay for a court's expenses in hearing DUI and other alcohol related offenses.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
RTS:JLM:jm